UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
RONALD S. ADAMS )
)
Plaintiff, )
)
v. ) Civil Case No. 13-1967 (RJL)
)
DEPARTMENT oF TREASURY, er al. ) F '_[ I_ E D
)
Defendants. ) -|AN 1 3 2014
) Clsrk, U.S. District & Bankruptcy
Courts for the District of Columbia
MEMORANDUM OPINION

Ronald S. Adams, proceeding pro se, brings a "Complaint/Request for Declaratory
Judgment; Altematively, Application for Writ of Mandamus" against the U.S. Treasury
Department and Intemal Revenue Service, alleging that they have failed both to maintain
and to provide him with copies of various records in violation of the Federal Records Act,
the Freedom of Inforrnation Act, the Privacy Act, and common law. See Compl. at 1,
38~40 [Dkt. #1]. His complaint is 40 pages long and contains 97 lettered or numbered
paragraphs (many of which contain additional sub-paragraphs and long bulleted lists of
quotations, citations, and other extraneous material), not to mention 65 footnotes. See
generally z'a’. The complaint is also accompanied by more than 30 exhibits totaling 153
pages in length. See Exs. l~30 [Dkt. #l-Z].

Although it is true that pro se litigants’ complaints are held to "less stringent

standards" than those filed by trained attorneys, Haz`nes v. Kerner, 404 U.S. 519, 520

(1972), they still must comply with the Federal Rules of Civil Procedure, including the
requirements that they "include ‘a short and plain statement of the claim showing that the
pleader is entitled to relief,’ and that ‘[e]ach averment of a pleading be simple, concise,
and direct,"’ Karz`m-Panahi v. U.S. Corzgress, 105 F. App’x 270, 273 (D.C. Cir. 2004)
(quoting FED. R. CIV. P. 8(a)(2), (d)(l)). These rules are intended "to give fair notice of
the claim being asserted so as to permit the adverse party the opportunity to file a
responsive answer, prepare an adequate defense and determine whether the doctrine of
res judicata is applicable." Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. 1977). They
also "serve[] to sharpen the issues to be litigated and to confine discovery and the
presentation of evidence at trial within reasonable bounds." Id. A complaint that is
excessively long, rambling, disjointed, incoherent, or full of irrelevant and confusing
material does not meet the Rule’s pleading requirements, even when they are liberally
construed in a pro se litigant’s favor. Id. at 499 (collecting cases).

Plaintiff’ s complaint gets off to an inauspicious start, opening with an introduction
that foreshadows the Rule 8 problems to follow:

COMES NOW Private CitiZen Ronald S. Adams, Plaintiff Citizen In Party,

in his own right, Judiciary Act of 1789 § 35, Faretta v. California, 422 US

809, and with Assistance of Counsel, Id., AMENDMENT VI, UNITED STATES

CONSTITUTION, and the INTERNATIQNAL CovENANT oN CivlL AND

POLITICAL RIGHTS, implemented by Exr~;curive ORDER 13107 on

December l0, 1998, 63 Federal Register 240, pp 68991-68993 and for his

cause(s) of action, avers: . . . .
Compl. at l. In telling the Court who he is and that he is represented by counsel (the

latter of which isn’t even true), plaintiff somehow manages to cite a statute, a case, the

Constitution, a multilateral treaty, an Executive Order, and the Federal Register. The rest

2

of the complaint is just as convoluted. Plaintiff alleges vague "administrative" and
"collateral breaches," supported by a meandering, blow-by-blow walkthrough of his
correspondence with govemment employees, as well as a positively overwhelming
number of citations to, and quotations from, all sorts of legal authorities. Indeed, "it is
difficult to decipher a coherent, viable cause of action" anywhere in the complaint as it is
currently drafted T.M. v. District of Columbz`a, --- F. Supp. 2d ----, 2013 WL 445529l
(D.D.C. Aug. l9, 2013). Such "[u]necessary prolixity in a pleading places an unjustified
burden on the court and the party who must respond to it because they are forced to select
the relevant material from a mass of verbiage." Cz`ralsky v. C.I.A., 355 F.3d 661, 669
(D.C. Cir. 2004) (intemal quotation marks omitted). This is precisely the burden that
Rule 8 is intended to alleviate.

Because the complaint fails to comply with Rule 8, it will be dismissed without
prejudice. See, e.g., Hamrick v. United States, Civ. No. 10-857, 2010 WL 3324721, at *l
(D,D.C. Aug. 24, 2010) ("[C]ourts may dismiss an action sua sponte under Rule
8(a)(2) where the complaint sets forth a meandering, disorganized, prolix narrative or is
so verbose, confused and redundant that its true substance, if any, is well disguised."
(intemal quotation marks omitted)). An appropriate order shall accompany this

Memorandum Opinion.

ll iii 
RICFLA§;) J. LEoN

United States District Judge